Citation Nr: 0738040	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-39 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a low back injury, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to July 
1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

In correspondence received in October 2007, prior to the 
promulgation of a decision in this appeal, the veteran 
notified the Board in writing of his intent to withdraw his 
appeal regarding the issue of entitlement of an increased 
rating for residuals of a low back injury.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

The veteran has withdrawn the appeal as to the issue of 
entitlement to an increased rating for residuals of a low 
back injury by a statement dated in October 2007, which has 
been associated with the veteran's VA claims folder.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.  This appeal is dismissed 
without prejudice to refiling.


ORDER

The appeal of the claim of entitlement to an increased rating 
for residuals of a low back injury is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


